Detailed Action

Specification

The disclosure is objected to because of the following informalities: Paragraph 0061 line 6-7 of the applicant’s specification recites “within the embedded computing device 106d”. The computer device in the drawings is shown with the number 106e. Therefore, paragraph 0061 line 6-7 of the applicant’s specification recites “within the embedded computing device 106e”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 15 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In regards to claim 10, the claim recites in line 1 “the charging interface comprises”. The word “the” in front of the limitation(s) “charging interface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The limitation of a charging interface was defined in claim 9. Therefore, the examiner has assumed the claim 10 is dependent on claim 9 in order to advance prosecution.

In regards to claim 15, the claim recites in line 3 “whether the predetermined risks are”. The word “the” in front of the limitation(s) “predetermined risks” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “whether the one or more predetermined risks are”.

In regards to claim 19, the claim recites in lines 11-12 “presents the predetermined health-related risks are”. The word “the” in front of the limitation(s) “predetermined health-related risks” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “presents the one or more predetermined health-related risks are”.


In regards to claim(s) 20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 19.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balwani (US-10,800,588) in view of Menhardt et al. (US-2019/0331702).
	
In regards to claim 1, Balwani teaches an apparatus comprising a tote comprising a compartment and a sealable closure configured to maintain a sealed environment for carrying, within the compartment, at least one healthcare-related item [fig. 10, col. 2 L. 3-9, col. 15 L. 32-43 and L. 50-53, col. 43 L. 45-53]. Also, Balwani teaches that the apparatus comprises a sensing module comprising one or more sensors and configured to couple to the tote to capture environmental data related to the sealed environment to which the at least one healthcare item is subjected within the tote [fig. 10 temperature sensor, col. 39 L. 2-11].

Balwani does not teach that the apparatus comprises an identifier coupled to the tote for tracking the tote.
On the other hand, Menhardt teaches that the apparatus can comprise an identifier coupled to the tote for tracking the tote [fig.3 element 326, par. 0034 L. 15-21, par. 0064 L. 1-7]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Menhardt‘s teachings of having an identifier coupled to the tote in the apparatus taught by Balwani because it will permit the system or a user to easily track the tote and the materials that are being transported inside the tote.

In regards to claim 2, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that the apparatus comprises memory to store the sensed environmental data and maintain a record of environmental conditions during transportation of an item [see Balwani col. 38 L. 10-13, col. 39 L. 14-22, col. 57 L. 42-


In regards to claim 3, the combination of Balwani and Menhardt, as applied in claim 2 above, teaches that the condition tracking apparatus is configured to communicate distributed ledger transactions comprising environmental data associated with the compartment of the tote during transport [see Balwani col. 15 L. 1, col. 16 L. 6-14, col. 38 L. 14-25].

In regards to claim 4, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that the one or more sensors are selected from temperature sensors, light sensors and closure status sensors [see Balwani fig. 13 temperature and light sensor, col. 15 L. 60-64].
The combination does not explicitly teach that the one or more sensors are also selected form time trackers, liquid sensors, humidity sensors, location sensors, movement sensors, pressure sensors, and combinations thereof. However, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the claimed sensors or other types of environmental sensors because they will permit to have more information about the environment inside the tote and make better decisions about the transport of an item.

In regards to claim 5, the combination of Balwani and Menhardt, as applied in claim 4 above, teaches that the sensing module is selected from a wireless transmitter, a wireless transceiver, a built-in display, an externally coupled display, and combinations thereof [see Balwani figs. 10 and 13 display and communication link, col. 38 L. 14-21, col. 43 L. 63-67, col. 44 L. 1-2].

In regards to claim 7, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that the sealable closure is securely lockable in a closed disposition to prevent physical access to an interior portion of the tote [see Balwani col. 55 L. 8-9].

In regards to claim 8, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that the apparatus comprises a sub-compartment within the tote that is configured to hold an environment regulator selected from a passive temperature regulator and an active temperature regulator [see Balwani fig. 13 cooling apparatus, col. 38 L. 52-64]..
The combination does not explicitly teach that the environment regulator is also selected from a passive humidity regulator, an active humidity regulator, and combinations thereof. However, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the claimed regulators or other types of environmental regulators because it will permit the apparatus to better control the environment inside the tote to better protect items that are being transported.

In regards to claim 13, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that the sealable closure can be opened and closed from the compartment [see Balwani col. 15 L. 39-43 and L. 55-57]. This teaching means that an exterior surface of the tote includes one or more stacking features that facilitate stacking of two or more instances of a component of the tote selected from the sealable closure coupled to the compartment.
The combination does not explicitly teach that staking features are also selected from the sealable closure separated from the compartment and the compartment separated from the sealable closure. However, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to implement the claimed staking features because it will permit a user to replace the compartment or the sealable closure when needed.

In regards to claim 19, Balwani teaches a method comprising a step of tracking a tote comprising a compartment and a sealable closure wherein the tote is configured to maintain a sealed (sterilized) environment for carrying at least one healthcare-related item selected from biological specimens [fig. 10, col. 2 L. 3-9, col. 15 L. 32-43 and L. 50-53, col. 43 L. 45-53]. Also, Balwani teaches that the method comprise a step of determining whether the at least one healthcare-related item presents one or more predetermined health-related risks based on environmental data captured for an interior portion of the tote; and a step of communicating a predetermined risk mitigation action in response to determining that at least one healthcare-related item presents the 
Balwani teaches that the at least one healthcare-related item is selected from biological specimens [col. 2 L. 3-9]. Balwani does not explicitly teaches that the at least one healthcare-related item is also selected from healthcare-related items and healthcare supplies. However, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the tote to transport any item that needs a controlled environment during transport including healthcare-related items and healthcare supplies because the tote will provide a safe environment for any item that needs a controlled environment during transport.
Balwani does not teach that the tracking is performed using an identifier coupled to the tote.
On the other hand, Menhardt teaches that the apparatus can comprise an identifier coupled to the tote for tracking the tote [fig.3 element 326, par. 0034 L. 15-21, par. 0064 L. 1-7]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Menhardt‘s teachings of having an identifier coupled to the tote in the apparatus taught by Balwani because it will permit the system or a user to easily track the tote and the materials that are being transported inside the tote.

In regards to claim 20, the combination of Balwani and Menhardt, as shown in claim 4 above, teaches the claimed limitations.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balwani (US-10,800,588) in view of Menhardt et al. (US-2019/0331702) as applied to claim 1 above, and further in view of Ahmed (US-10,883,995).

In regards to claim 6, the combination of Balwani and Menhardt, as applied in claim 1 above, does not teach that the sensing module is configured to be removably disposed on an interior portion of the tote with the sealable closure in a closed disposition throughout transport.
On the other hand, Ahmed teaches that the sensing module can be placed and removed from the interior of the container to measure environmental conditions of the container during transport [fig. 3, col. 3 L. 58-67]. This teaching means that wherein the sensing module is configured to be removably disposed on an interior portion of the tote with the sealable closure in a closed disposition throughout transport.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ahmed’s teachings of making the sensing module removable in the apparatus taught by the combination because it will permit the sensing module to be used with a plurality of containers.

In regards to claim 9, the combination of Balwani and Menhardt, as applied in claim 1 above, further teaches that the sensing module comprises electronic 
On the other hand Ahmed teaches that then power source of a removable sensing module can be rechargeable and recharged via connector [fig. 3, col. 3 L. 58-67, col. 5 L. 13-18]. This teaching means that the apparatus comprises a rechargeable power source having a charging interface configured to enable concurrent leadless charging of one or more instances of the sensing module when removed from an interior portion of one or more totes.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ahmed’s teachings of having a rechargeable power source in the apparatus taught by the combination because it will permit the power source to be reused many times, thereby reducing the costs of battery replacement.

In regards to claim 10, the combination of Balwani, Menhardt and Ahmed, as applied in claim 9 above, further teaches that rechargeable interface comprises a USB port [see Ahmed col. 5 L. 13-18]. 
The combination does not teach that the charging interface comprises a wireless charging interface that inductively couples one or more instances of the sensing module to a wireless charger. However, the examiner takes official notice that wireless charging of devices using induction is well known in the art. It would have being obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to replace the .

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balwani (US-10,800,588) in view of Menhardt et al. (US-2019/0331702) as applied to claim 1 above, and further in view of Anderson et al (US-2016/0095310).

In regards to claim 11, the combination of Balwani and Menhardt, as applied in claim 1 above, teaches that tote provides a tight seal and is insulated [see Balwani col. 15 L. 39-43 and L. 50-53]. This teaching means that the tote is made of materials configured to substantially retain mechanical integrity and environmental sealability of the tote. However, the combination does not teach that the materials can be cleaned in a cleaning process.
On the other hand, Anderson teaches that a container used to transport healthcare items can be made of materials that can be sterilized using any type of sterilization [par. 0038 L. 1-4]. This teaching means that the materials are configured to substantially retain mechanical integrity and environmental sealability of the container throughout at least one healthcare-related items cleaning processes performed on an interior and an exterior of the tote with the sealable closure in an open disposition.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Anderson’s teachings of making the tote of materials that can be cleaned in the apparatus taught by the combination because it will 

In regards to claim 12, the combination of Balwani, Menhardt and Anderson, as applied in claim 11 above, teaches that the at least one healthcare-related items cleaning process is performed at temperature and time parameters that are predetermined to ensure sterilization of an interior and an exterior of the tote [see Anderson par. 0038 L. 1-4].


Claim(s) 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balwani (US-10,800,588) in view of Iacobone et al. (US-2019/029413).

In regards to claim 14, Balwani teaches a condition monitoring apparatus for monitoring a condition of a tote [fig. 10]. Also, Balwani teaches  that the tote is configured to maintain a safe environment for carrying at least one healthcare-related item selected from biological specimens [fig. 10, col. 2 L. 3-9, col. 15 L. 32-43 and L. 50-53, col. 43 L. 45-53]. Also, Balwani teaches that the condition monitoring apparatus comprises a status module that determines whether the monitored environment is not normal by comparing environmental data with predetermined thresholds (the at least one healthcare-related item presents one or more predetermined risks based on environmental data captured for an interior portion of the tote) [col. 44 L. 5-7 and L. 51-56].  

Balwani teaches that actions to mitigate the detected risk can be transmitted to the user [col. 44 L. 54-57, col. 56 L. 14-17]. This means that the system communicates a predetermined risk mitigation action in response to determining that at least one healthcare-related item presents the one or more predetermined risks based on one or more values of the environmental data captured being outside a predetermined range. However, Balwani does not teach that an action module of the apparatus is in charge to communicate the predetermined risk mitigation action.
On the other hand, Iacobone teaches that an apparatus used for monitoring an environment can use a controller to detect risks and communicate actions to be taken [par. 0057 L. 1-7, par. 0064 L. 4-9]. This teaching means that an action module of the apparatus is in charge to communicate the predetermined risk mitigation action.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Iacobone’s teachings of having an action module in the apparatus taught by the Balwani because it will permit the apparatus to detect conditions and communicate actions to be taken without any help of external devices.
In regards to claim 15, the combination of Balwani and Iacobone, as applied in claim 14 above, further teaches that a controller of the apparatus located at the monitored site can determine the risk and actions to be taken [see Balwani col. 44 L. 5-7 and L. 51-57, col. 56 L. 14-17, see Iacobone par. 0057 L. 1-7, par. 0064 L. 4-9]. This teaching means that the status module and the action module are disposed on-board the tote and are configured to determine in real-time whether the predetermined risks are presented without relying on communications with devices external to the tote.

In regards to claim 18, the combination of Balwani and Iacobone, as applied in claim 14 above, further teaches that the action module communicates the predetermined risk mitigation action to a computing device over a network [see Iacobone par. 0057 L. 1-7, par. 0064 L. 4-9].

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balwani (US-10,800,588) in view of Iacobone et al. (US-2019/029413) as applied to claim 14 above, and further in view of Linville et al (US-2008/0129490).

In regards to claim 16, the combination of Balwani and Iacobone, as applied in claim 14 above, does not teach a location module that tracks the tote using an identifier coupled to the tote.
On the other hand, Linville teaches a an apparatus to track an item can have a GPS to known the location of the item and can transmit sensor data together with location data and an identifier in order to be able to track the item [fig. 1, par. 0057 L. 7-
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Linville’s teachings of having a GPS and an identifier in the apparatus taught by the combination because it will permit the system to track the location and state of a plurality of totes.

In regards to claim 17, the combination of Balwani and Iacobone, as applied in claim 16 above, further teaches that location determination is done using GPS [fig. 1, par. 0057 L. 7-10]. This teaching means that the location module tracks the tote using a wireless communications interface that communicates with a location sensor coupled to the tote.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685